DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 08/16/2022. In the current amendments, claims 1 and 10 are amended. Claims 1, 3-10, and 13-20 are pending and have been examined.
In response to amendments and remarks filed on 08/16/2022, the 35 U.S.C. 112(f) Claim Interpretation, the 35 U.S.C. 112(b) rejection to claims 1 and 3-9, and 35 U.S.C. 103 rejection to claims 1, 3, 5-10, and 14-20 made in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modify the connection values in accordance with the one or more groups of input data
identify at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value
identify at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data
set the identified at least one of the one or more connection values to zero
modify the connection values in accordance with the one or more weight values to generate modified connection values
modify the one or more groups of input data according to the modified connection values and...modify the one or more weight values according to the modified connection values
calculate one or more groups of output data based on the modified input data and the modified weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modify the connection values in accordance with the one or more groups of input data (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); identify at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value (identifying data corresponds to evaluation and judgment of data); identify at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data (identifying data corresponds to evaluation and judgment of data); set the identified at least one of the one or more connection values to zero (setting a value to zero corresponds to mathematical calculation/equation); modify the one or more groups of input data according to the modified connection values and...modify the one or more weight values according to the modified connection values (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); calculate one or more groups of output data based on the modified input data and the modified weight values (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
delete at least one of the one or more groups of input data based on the modified connection values.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses delete at least one of the one or more groups of input data based on the modified connection values. (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
set each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses set each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data (setting a value to another value corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determine whether to prune the one or more groups of input data 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determine whether to prune the one or more groups of input data (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” and “the input data modifier circuit includes an input data modification determiner circuit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” and “the input data modifier circuit includes an input data modification determiner circuit”, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modify the connection values in accordance with the one or more weight values...wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value.
set at least one of the one or more connection values to zero...wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modify the connection values in accordance with the one or more weight values...wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); set at least one of the one or more connection values to zero...wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values (setting a value to zero corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
delete at least one of the one or more weight values based on the modified connection values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses delete at least one of the one or more weight values based on the modified connection values (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determine whether to prune the one or more weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determine whether to prune the one or more weight values (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, and “wherein the weight modifier circuit includes a weight modification determiner circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” and “wherein the weight modifier circuit includes a weight modification determiner circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
generate one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses generate one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values (generating connection pairs corresponds to evaluating correspondence between pairs of data and making judgment about which data should be paired with other data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modifying...the connection values in accordance with the one or more groups of input data; wherein the modifying of the connection values includes:
identifying...at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value
identifying...at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data
setting...the identified at least one of the one or more connection values to zero
further modifying...the connection values in accordance with the one or more weight values to generate modified connection values
modifying...the one or more groups of input data according to the modified connection values
modifying...the one or more weight values according to the modified connection values
calculating...one or more groups of output data based on the modified input data and the modified weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modifying...the connection values in accordance with the one or more groups of input data; wherein the modifying of the connection values includes (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); identifying...at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value (identifying data corresponds to evaluation and judgment of data); identifying...at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data (identifying data corresponds to evaluation and judgment of data); setting...the identified at least one of the one or more connection values to zero (setting a value to zero corresponds to mathematical calculation/equation); modifying...the one or more groups of input data according to the modified connection values...modifying...the one or more weight values according to the modified connection values (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); calculating...one or more groups of output data based on the modified input data and the modified weight values (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
setting...each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses setting...each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data (setting a value to another value corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.


Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
deleting...at least one of the one or more groups of input data based on the modified connection values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses deleting...at least one of the one or more groups of input data based on the modified connection values (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determining...whether to prune the one or more groups of input data 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determining...whether to prune the one or more groups of input data (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by an input data modification determiner circuit of the input data modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by an input data modification determiner circuit of the input data modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modifying...the connection values in accordance with the one or more weight values 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modifying...the connection values in accordance with the one or more weight values (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight pruning circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight pruning circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
setting...at least one of the one or more connection values to zero, wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values, wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses setting...at least one of the one or more connection values to zero, wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values, wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value (setting a value to zero corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight pruning circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight pruning circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
deleting, at least one of the one or more weight values based on the modified connection values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses deleting, at least one of the one or more weight values based on the modified connection values (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight pruning circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight pruning circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
generating...one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses generating...one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values (generating connection pairs corresponds to evaluating correspondence between pairs of data and making judgment about which data should be paired with other data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determining...whether to prune the one or more weight values 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determining...whether to prune the one or more weight values (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight modification determiner circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing circuit”, and “by a weight modification determiner circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 08/16/2022 with respect to the 35 U.S.C. 101 rejection to claims 1, 3-10, and 13-20 have been fully considered but they are not persuasive. 
Applicant asserts “In particular, the Office Action alleges that each of the claim limitations of claim 1 "encompasses" some mental processes. For example, the Office Action alleges that "modify the connection values in accordance with the one or more groups of input data" encompasses "evaluating a value and making a judgment to change the value with assistance of pen and paper" and identifying data corresponds to evaluation and judgement of data. However, the allegations in the Office Action were made out of context of the claims. As the specification provides and the claims recite, the invention is made in the context of modifying data for neural networks. The input data of neural networks are typically of great amounts. Humans, with even the assistance of pen and paper, are not capable of analyzing the input data, identifying the data as recites, and even interfacing with the data structure in data packets typically in binary codes. As such, the invention cannot be performed by persons in the mind, or even in the assistance of pen and paper. Thus, the claims are not directed to mental processes” (Remarks, pg. 8-9).
Examiner’s Response:
The Examiner respectfully disagrees. The limitation in discussion is the following limitation from independent claim 1 (and analogous limitation in claim 10), “modify the connection values in accordance with the one or more groups of input data”. In the context of neural network, modifying connection values involves modifying weight values that represent the connections between nodes. Weight values are updated (or modified) through updates performed by optimization algorithms (for example, see present Specification [0030]). In other words, the broadest reasonable interpretation of “modify the connection values in accordance with the one or more groups of input data” is the evaluation of weights based on inputs through performing calculations, which can be performed by a human with assistance of pen and paper. Applicant argues that humans cannot perform the claimed limitation because “[t]he input data of neural networks are typically of great amounts” and “interfacing with the data structure in data packets typically in binary codes.” However, the claim does not specify how much input data is required or that data packets in binary codes are involved. Therefore, it is reasonable to interpret that humans are able to evaluate weights (representing connection values) based on inputs through performing calculations.

Applicant asserts “the claims at most include "calculating output data" as one of the limitations and are not directed to "calculating output data." Neither the MPEP or the controlling cases suggests the mere inclusion of calculation indicates the claims, as a whole, are directed to mathematical calculation” (Remarks, pg. 9).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(I)(C) provides the following, 
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation” (emphasis added).
The limitation in discussion is the following limitation from independent claim 1 (and analogous limitation in claim 10), “calculate one or more groups of output data based on the modified input data and the modified weight values”. Fig. 1 provides support that the output data is calculated based on modified input data and modified weight values through “Matrix multiplication or Convolution”, which corresponds to mathematical calculations. Also see Specification [0030]. Therefore, the “calculating...” limitation amounts to mathematical calculations as supported by the Specification. 

Applicant asserts “Applicant's claims provide a combination of hardware circuits to bring technological improvements on neural network processors. Due to the amount of input data, weights, and other intermediate data results in a neural network, the claimed hardware circuits may efficiently reduce the amount of data to be processed and thus, greatly improve the efficiency of the entire system. As such, the claimed invention brings improvements in the functioning of neural network processors and integrates the alleged abstract idea(s) into a practical application” (Remarks, pg. 11).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception...During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement” (emphasis added).  
Applicant points to the claimed “combination of hardware circuits” as providing the asserted improvement of “efficiently reduce the amount of data to be processed and thus, greatly improve the efficiency of the entire system.” However, the Specification does not provide a technical explanation of the asserted improvement or how the claimed “combination of hardware circuits” reflect the asserted improvement.  Regarding claim 1, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing circuit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Specification [0070] provides the following: “The process or method described in the above accompanying figures can be performed by process logic including hardware (for example, circuit, specific logic etc.), firmware, software (for example, a software being externalized in a non-transitory computer-readable medium), or the combination of the above two.” This description supports that the recitations of various “circuits” amount to merely using a computer as a tool to perform an abstract idea. Therefore, the recited “circuits” do not amount to practical integration in Step 2A Prong Two or significant more in Step 2B. Claim 10 recites similar elements and the response is applicable to claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Primary Examiner, Art Unit 2125